Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered and are persuasive. Particularly, in at least figures 10 and 11 of Iritani (US 2011/0274958 A1), recited in the advisory action mailed 16 March 2022 as reading on the amended claims filed 09 March 2022, the claimed protrusions (projecting portions 54 and 56) do not appear to contact the corresponding countersunk surface of the adjacent battery cell. The examiner notes that although the claimed contact does not appear to be shown in figure 11 of Iritani, this structure is not precluded by Iritani since Iritani only requires that the heights of the projecting portions (54 and 56) be larger than the enlarged projecting portions (53 and 55, see [0106]). Further, Iritani indicates that the projecting portions are made to be as thin as possible (see [0077]), which does not read on the amended portion of Claim 1 requiring that the protruding and countersunk surfaces are of equal surface areas since the protrusions are intended to be smaller than the corresponding depressions. However, as indicated below, this amendment is not supported by the original specification. To advance prosecution, the examiner has addressed the claim based on the instant figures, and as such, a new ground of rejection is provided below under 35 U.S.C. 102(a)(1) and (a)(2) over Mino (US 2018/0212207 A1), as cited on the IDS filed 31 January 2022. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 20-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites that the protruding and countersunk surfaces are of equal surface areas, but this limitation is not recited by the instant specification. While explicit support in the text is not required to show support, it is the examiner’s position that the drawings also do not provide sufficient support for this claim limitation. The drawings are not indicated to be to scale and the outward projecting height of the protrusions and the inward projecting depth of the countersunk surfaces are not clearly shown or described, which affects the possible surface area of these portions such that the surface areas would not necessarily be equal as claimed. To advance prosecution, the examiner has interpreted the claim based on the support of the instant figures to mean that the protrusions and countersunk surfaces are substantially equal in width and height, not taking into account the unsupported protruding or countersunk height / depth.

Claim Objections
Claim 20, is objected to because of the following informalities: there appears to be a typographical error in the second to last stanza missing the word “housing” such that the line should read “wherein the front side and rear side of each housing comprise a plurality of protruding surfaces and…”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 20-23, 25 and 30-33 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mino (US 2018/0212207 A1), as cited on the IDS filed 31 January 2022.
Regarding Claim 20, Mino teaches a battery module (batteries 10) for a motor vehicle (the examiner notes that this limitation represents an intended use which does not appear to add any additional structure to the claimed battery module; nonetheless, see [0032] which indicates this use), comprising: a plurality of prismatic battery cells (see figure 3 showing prismatic battery cell 50), each battery enclosed by a housing (outer case 20) comprising a front side (top plate 21) and a rear side (top plate 22); wherein the plurality of housings are arranged in succession in the battery module such that the rear side of each housing abuts the front side of a successive housing (see figure 10 showing the fourth embodiment, considered to be the closest embodiment to the instant invention, of the housing to the instant invention, and see [0041] indicating that the configurations of previous embodiments, which would include the stacking of cells as shown in figures 5 and 6, also applies to the structure of the housing shown in figure 10); wherein the front side and rear side of each housing comprise a plurality of protruding surfaces (convex parts 21A and 22A) and countersunk surfaces (concave parts 21B and 22B), wherein each protruding surface and each countersunk surface is rectangular (see rectangular cross-section shapes of convex part 21A and 22A and concave parts 21B and 22B in figure 10) and extends horizontally (the x direction of the figures) across one half of the front side or one half of the rear side (see figure 10 as the closest embodiment to the claimed invention showing that the front side and rear side surfaces of the housing in the z direction are each split in half in the x direction with concave and convex portions adjacent to each other as claimed); and wherein the protruding and countersunk surfaces on the front side and rear side of each housing are of equal shape, interpreted to mean that each of the protruding and countersunk surfaces on the front and rear sides are the same shape (see figure 10 showing that all of the concave portions 21A and 22A are the same cross-sectional shape as all of the convex portions 21B and 22B) and are arranged such that the protruding surfaces of the front side of each housing contacts the countersunk surfaces of the rear side of a successive housing (see again [0041] indicating that the configurations of previous embodiments, which would include the stacking of cells as shown in figures 5 and 6, also applies to the structure of the housing shown in figure 10).
Regarding Claim 20 additionally in the alternative, Mino teaches a battery module (batteries 10) for a motor vehicle (the examiner notes that this limitation represents an intended use which does not appear to add any additional structure to the claimed battery module; nonetheless, see [0032] which indicates this use), comprising: a plurality of prismatic battery cells (see figure 3 showing prismatic battery cell 50), each battery enclosed by a housing (outer case 20) comprising a front side (top plate 21) and a rear side (top plate 22); wherein the plurality of housings are arranged in succession in the battery module such that the rear side of each housing abuts the front side of a successive housing (see figures 5 and 6 showing the stacking of cells according to the first embodiment); wherein the front side and rear side of each housing comprise a plurality of protruding surfaces (convex parts 21A and 22A) and countersunk surfaces (concave parts 21B and 22B), wherein each protruding surface and each countersunk surface is rectangular (see rectangular cross-section shapes of convex parts 21A and 22A and concave parts 21B and 22B extending in the y direction in figure 1) and extends horizontally (the examiner also notes that there is no claimed relationship between the horizontal direction and any other aspects of the claim other than the front to rear direction and as such, the horizontal direction of the claim may read on the y direction of the figures achieving the same result as the instant application of an interlocking housing structure; the examiner notes that should the instant orientation provide an unexpected result over this prior art structure, applicant is urged to provide evidence of this unexpected result) across one half of the front side or one half of the rear side (see figure 1 where in this embodiment, the projections and corresponding countersunk surfaces extend along the entire length of the respective housing surface in the y direction, but this structure is also not precluded by the claim because one half of each protrusion in the y direction split along the x direction may read on the claimed half and the other remaining half may be an unrecited additional component not precluded by the claim’s open “comprising” language); and wherein the protruding and countersunk surfaces on the front side and rear side of each housing are of equal surface area, interpreted to mean that the total surface area of the protruding and countersunk surfaces on the front side is the same as the total surface area of the protruding and countersunk surfaces on the rear side (see figure 1 showing that each concave portion and convex portion has the same width W1 and W2, see also [0025] and each of the front and rear surfaces are the same length in the y direction; as such, the total surface area of the concave and convex portions on the front side is substantially the same as the total surface area of the concave and convex portions on the rear side) and are arranged such that the protruding surfaces of the front side of each housing contacts the countersunk surfaces of the rear side of a successive housing (see again [0041] indicating that the configurations of previous embodiments, which would include the stacking of cells as shown in figures 5 and 6, also applies to the structure of the housing shown in figure 10).
Regarding Claim 21, Mino further teaches that in each housing (in either the fourth embodiment shown in figure 10 corresponding to the first rejection above of Claim 20 or the first embodiment shown in figure 1 corresponding to the additional alternative rejection above of Claim 20), between the front and rear side, a housing cover (surface of outer case 20 including the gas valve 40) perpendicular to the front side and rear side (corresponding to the x-z plane of the figures) is arranged, having two terminals for electrical poles of the battery cell in each housing (positive electrode terminal 31 and negative electrode terminal 32).
Regarding Claim 22, Mino further teaches that each housing (in either the fourth embodiment shown in figure 10 corresponding to the first rejection above of Claim 20 or the first embodiment shown in figure 1 corresponding to the additional alternative rejection above of Claim 20) comprises a housing cover comprising a U-shaped configuration (the U shape being formed by the two surfaces of the outer housing 20 extending in the y-z plane of the figures and the surface of the outer housing extending in the x-z plane of the figures that includes the electrode terminals 31 and 32) that extends laterally (the lateral direction corresponding to the y-z plane of the figures) in relation to the front side and rear side up to a housing base arranged parallel to a middle part of the housing cover (the housing base referring to the surface of the outer housing 20 extending in the x-z direction of the figures that does not include the electrode terminals 31 and 32).
Regarding Claim 23, Mino further teaches that in each housing, the front side and rear side, the housing cover and the housing base are connected to one another in an integrally-joined manner (see figure 1 and [0024] indicating one continuous outer housing 20 relating to the first embodiment and the additional alternative rejection of above of Claim 20, noting that this also applies to the fourth embodiment of figure 10 according to [0041] relating to the first rejection above of Claim 20). 
Regarding Claims 25 and 30-33, Mino further teaches that each housing is sealed in a fluid-tight manner by means of a sealing material (see [0027] relating to the first embodiment and the additional alternative rejection of above of Claim 20, noting that this also applies to the fourth embodiment of figure 10 according to [0041] relating to the first rejection above of Claim 20).
 
Claim Rejections - 35 USC § 103
Claims 24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mino as indicated above with respect to Claims 20-23, in view of Kwak (US 2013/0084487 A1), of record.
 Mino further teaches that in each housing the front side and rear side are each produced from a metal sheet (see [0023]). The examiner notes that this limitation represents a product by process recitation by requiring the production method of the claimed housing. The structure of the claimed housing appears to be met by Mino, thus the product by process limitation does not appear to add any additional structure to the claim. Mino is silent as to the thickness of the housing walls. 
However, Kwak also teaches a battery cell with protrusions on the outer sides of the casing that are analogous in their shape to the concave and convex portions of Mino and the instant protrusions and countersunk depressions. Kwak also specifically teaches an aluminum sheet plate having a thickness of 0.5mm (see [0052] compared with [0023] of Mino also reciting an aluminum material for the housing), which falls within the claimed range of less than 1mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer packaging structure of Mino with the aluminum and phase change material casing of Kwak in order to better regulate the temperature of the battery while still providing the housing protrusions.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mino as indicated above, in view of Kim (US 7,794,871 B2), newly cited.
Mino does not teach a clamping device as claimed.
However, Kim also teaches a battery module including a plurality of battery cells whose housings have outward protrusions that nest in corresponding countersunk surfaces of the adjacent cell’s housing (see figure 2 and figure 8). Kim also further teaches that the stack of battery cells is held together by end plates (14 and 15) that are fitted to each other by way of coupling bars (16) coupled to the end plates by, for example, screws (see figure 5). This combination of the end plates and coupling bars read on the claimed clamping device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a stack compression device such as an end plate/ tie rod configuration in order to mount the entire battery module including multiple battery cells in a single housing for use as a vehicle battery or other machine that requires the current and voltage of many single batteries electrically and mechanically joined together.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eto (JP 2001035548 A)- see figure 2
Hamada (US 20060246348 A1)- see figure 6
Kaneda (JP 3730981 B2)- see figures 4 and 5c
Kim (US 20050287426 A1)- see figure 14
Hayashi (JP 2007200778 A)- see figure 3
Hagiwara (JP5120631B2)- see figure 8
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723